
	

113 HR 4509 IH: Supporting Emotional Learning Act
U.S. House of Representatives
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4509
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2014
			Mrs. Davis of California (for herself and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To require training for teachers in social and emotional learning programming, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Supporting Emotional Learning Act.
		2.FindingsThe Congress finds as follows:
			(1)A positive, healthy school community where children thrive and grow, both intellectually and
			 emotionally, takes purposeful and thoughtful planning. Students who
			 develop personal strengths like grit, perseverance, concern for others,
			 and positive academic mindsets become important contributors to their
			 school and community. Schools have a responsibility to nurture the
			 intrapersonal and interpersonal skills students need to navigate social
			 situations and effectively and respectfully communicate with a diverse
			 group of people.
			(2)In the United States, we have always placed an emphasis on developing academically rigorous
			 curriculum, but unfortunately have not been as deliberate about imparting
			 children with important social and emotional life skills. There needs to
			 be a balance and integration between cognitive learning and social
			 emotional learning.
			(3)While not a new concept, the term social and emotional education has recently become an important focal point for many researchers, administrators, and teachers.
			 The term social and emotional learning means the process through which individuals acquire and effectively apply the knowledge,
			 attitudes, and skills necessary to understand and manage emotions, the
			 ability to set and achieve positive goals, feel and show empathy for
			 others, establish and maintain positive relationships, and make
			 responsible decisions.
			(4)Research has shown that social and emotional learning effectively boosts student academic success
			 and fosters the very skills that are being utilized in the workforce.
			 Social and emotional learning both increases protective factors for
			 helping children learn and thrive as well as reducing risks for problems
			 in both learning and behavior. These teachable skills help children avoid
			 risky behaviors such as aggression and early drug and alcohol use and
			 provide a springboard for being a capable student, citizen, and worker.
			(5)Continued research is necessary to discover best practices and prepare educators to integrate
			 social-emotional skills into the curriculum and school culture. In
			 addition, we need to support well-designed theoretical models and
			 implementation supports in social and emotional learning. Social and
			 emotional learning should be included as a central component of our
			 education system. Federal law needs to include language that prioritizes
			 social and emotional learning for educators.
			3.Duties of the National Center for Education ResearchSection 133(a) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9533(a)) is amended—
			(1)in paragraph (10), by striking and at the end;
			(2)in paragraph (11), by striking the period at the end and inserting ; and; and
			(3)by adding at the end the following:
				
					(11)carry out research initiatives regarding the impact of social and emotional education..
			4.Research topics of the Commissioner for Education ResearchSection 133(c)(2) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9533(c)(2)) is amended by
			 adding at the end the following:
			
				(L)Social and emotional skills and habits..
		5.Comprehensive centersSection 203(f)(1)(A)(ii) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9602(f)(1)(A)(ii))
			 is amended—
			(1)in subclause (II), by striking and at the end; and
			(2)by adding at the end the following:
				
					(IV)imparting social and emotional life learning (as defined in section 200(24) of the Higher Education
			 Act of 1965 (20 U.S.C. 1021)); and.
			6.Social and emotional learning
			(a)DefinitionsSection 200 of the Higher Education Act of 1965 (20 U.S.C. 1021) is amended—
				(1)in paragraph (13), by inserting at the end the following: , except that such term includes a requirement that highly qualified teachers have preparation in
			 the understanding, use, and development of social and emotional learning
			 programming; and
				(2)by adding at the end the following:
					
						(24)Social and emotional learning
							(A)In generalThe term social and emotional learning means the processes through which students acquire and effectively apply the following set of
			 interrelated competencies:
								(i)Self-awareness and self-management skills to achieve academic and life success.
								(ii)Social-awareness and relationship skills to establish and maintain positive relationships.
								(iii)Responsible decisionmaking skills and behavior in personal, school, and community contexts.
								(B)Self-awarenessThe term self-awareness means an individual’s ability to accurately recognize—
								(i)the individual’s own feelings and thoughts; and
								(ii)the influence of such feelings and thoughts on the individual’s behaviors.
								(C)Self-managementThe term self-management means an individual’s ability to—
								(i)regulate the individual’s own emotions, cognitions, and behaviors effectively in different
			 situations; and
								(ii)set and work toward personal and academic goals.
								(D)Social awarenessThe term social awareness means an individual’s ability to—
								(i)take the perspective of and empathize with individuals from diverse backgrounds and cultures; and
								(ii)recognize family, school, and community resources and supports.
								(E)Relationship skillThe term relationship skill means an individual’s ability to establish and maintain healthy and rewarding relationships with
			 individuals from diverse backgrounds and cultures through communicating
			 clearly, listening actively, cooperating, negotiating conflict
			 constructively, and seeking and offering help when needed.
							(F)Responsible decisionmaking skills and behaviorThe term responsible decisionmaking skills and behavior means an individual’s ability to make constructive and respectful choices about personal behavior
			 and social interactions, based on consideration of ethical standards,
			 safety concerns, the realistic evaluation of consequences that stem from
			 actions, and the well-being of self and others.
							(25)Social and emotional learning programmingThe term social and emotional learning programming refers to instruction, activities, and best practice initiatives that—
							(A)integrate social and emotional learning with academic achievement;
							(B)provide systematic instruction whereby social and emotional skills are taught, modeled, practiced,
			 and applied so that students use them as part of their daily behavior;
							(C)teach students to apply social and emotional skills to prevent specific problem behaviors such as
			 substance use, violence, bullying, and school failure, and to promote
			 positive behaviors in class, school, and community activities; and
							(D)establish safe and caring learning environments that foster student participation, engagement, and
			 connection to learning and school..
				(b)Teacher quality partnership grantsSection 202 of the Higher Education Act of 1965 (20 U.S.C. 1022a) is amended—
				(1)in subsection (b)—
					(A)by striking the period at the end of paragraph (7)(D) and inserting ; and; and
					(B)by adding at the end the following:
						
							(8)a description of how the eligible partnership will prepare prospective and new teachers and
			 principals, if applicable, to understand, use, and develop social and
			 emotional learning programming.;
					(2)in subsection (e)(1)(C)—
					(A)by striking and at the end of clause (iii);
					(B)by striking the period at the end of clause (iv) and inserting ; and; and
					(C)by adding at the end the following:
						
							(v)preparation in understanding, using, and developing social and emotional learning programming.; and
					(3)in subsection (f)(1)(C)—
					(A)by striking and at the end of clause (ii);
					(B)by striking the period at the end of clause (iii) and inserting ; and; and
					(C)by adding at the end the following:
						
							(iv)preparation in understanding, using, and developing social and emotional learning programming..
					(c)Augustus Hawkins Centers of ExcellenceSection 242(b)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1033a(b)(1)(B)) is amended—
				(1)in clause (i), by striking and at the end;
				(2)by striking the period at the end of clause (ii) and inserting ; and; and
				(3)by adding at the end the following:
					
						(iii)promoting the understanding, use, and development of social and emotional learning programming..
				(d)Teach To reach grantsSection 251(c)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1034(c)(1)(B)) is amended—
				(1)by striking and at the end of clause (iv); and
				(2)by adding at the end the following:
					
						(vi)understanding, using, and developing social and emotional learning programming; and.
				
